DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 6,7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, claim 6 currently depends on now canceled claim 5, which renders dependent claims 6 and 7, dependent on claim 6, indefinite. For the purposes of examination, claim 6 will be interpreted as depending on claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,6 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Tseng; Szu-Heng et al. (US 8749622 B2) in view of Nolte; David D. (US 20130088568 A1) 
Regarding claim 1, Favalora teaches, 
A display apparatus, (title, “three dimensional display system”) comprising: 
a coherent light source, (¶87 and fig. 15a, “transmissive SLM 1510”) configured to provide coherent light beams; (¶87 and fig. 15a, “SLM 1510 relays collimated illumination 1505”)
a display unit, (¶87 and fig. 15a, “light-shaping element 1520”) configured to form a three-dimensional image beam (¶90, “light shaping element 1520 enables display optics 1500 to create a fully three-dimensional light field”) based on interference of 5the coherent light beams, (¶87, “SLM 1510 relays collimated illumination 1505 to dynamically chosen areas of light-shaping element 1520”) wherein the three-dimensional image beam is imaged on an intermediate imaging surface (¶87 and fig. 15a, condensing lens 1530 collects “scatter light rays 1665, 1645, and 1655” and directs them towards the “X-y scanning system 1540” which has “a mirror” as depicted in fig. 15a) after passing through the display unit; (¶87, “condensing lens 1530, which focuses light scattered by the light-shaping element” 1520) 
a light-diffusing element, (¶87 and fig. 15a, “x-y scanning system 1540” with a “mirror mounted on a galvanometer”) located on the intermediate imaging surface, (¶87 and fig. 15a, “x-y scanning system 1540” that received focused “light scattered by the light-shaping element” on a “a mirror mounted on a galvanometer”) wherein a diffusion angle of the three-dimensional image beam (¶91, “beams exiting light shaping element 1520 in the appropriate horizontal and vertical co-ordinates”) is sequentially changed (¶91, “X-y scanning system 1540 performs a raster scan of an image of light shaping element 1520”) and  
10at least one optical element, (¶87,91, and fig. 15a, “screen 1550”) located on a transmission path of the three-dimensional image beam from the light-diffusing element, (¶87,91, and fig. 15a, “screen 1550” X-y scanning system 1540 projects the scattered light onto a screen” where “Display optics 1501 includes a transmissive SLM 1510, a light-shaping element 1520, and an x-y scanning system 1540” which passes “collimated illumination 1505”) and configured to project the three-dimensional image light beam passing through the display unit out of the display apparatus to display a three-dimensional image. (¶91 and 87, “screen 1550” which presents “the appropriate horizontal and vertical co-ordinates in image plane 1551 to create a desired three-dimensional image” by projecting the scattered light onto a screen 1550 generated from “collimated illumination 1505”)
	But does not explicitly teach, 
the light-diffusing element is a liquid crystal element, and the light-diffusing element includes a controller, and the controller controls an arrangement state of the liquid crystal molecules of the liquid crystal element to be sequentially changed,
speckle distribution of the three-dimensional image beam is changed over time without affecting a recorded spatial light information of the three-dimensional image beam;
	However, Tseng teaches additionally, 
the light-diffusing element is a liquid crystal element, (4:8-23 and Fig. 3,”liquid crystal polarizing panel 200” that switches between two specific angles) and the light-diffusing element includes a controller, (4:8-23 and Fig. 3,”control circuit 160 is configured to control the liquid crystal polarizing panel 200”) and the controller controls (4:8-23 and Fig. 3,”control circuit 160”) an arrangement state of the liquid crystal molecules of the liquid crystal element to be sequentially changed, (4:8-23,37-62, and Fig. 4, “control the liquid crystal polarizing panel 200 so that the liquid crystal molecules may switch between two specific angles” into polarizing directions during frame periods such that “source driver 140 are sequentially outputted to each corresponding row of active pixel units” using the adjusted angle of the liquid crystal polarizing panel 200)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the liquid crystal panel of Tseng which alternates light output to different angles in a sequence. This allows for improved display quality through reduced interference.
	But does not explicitly teach, 
speckle distribution of the three-dimensional image beam is changed over time without affecting a recorded spatial light information of the three-dimensional image beam;
	However, Nolte teaches additionally, 
speckle distribution of the three-dimensional image beam is changed (¶100-104, “speckle on the CCD can be modulated by moving a lens 202” such that “speckle diameter on the CCD” which “contain at least 3 fringes within a speckle diameter” such that “phase can be modulated by moving the focus lens”) over time (¶104, such that “phase modulation (that depends on the square of the detection radius) that can be captured in successive frames and differenced”) without affecting a recorded spatial light information (¶100, “speckle coming from the target 192” from a “fixed depth”) of the three-dimensional image beam; (¶112 and 100-104, such that “successive digital holograms were acquired at a fixed” selected depth at a “time interval between holograms was selected to be 0.1 second.”)


Regarding claim 6, Favalora with Tseng with Nolte teaches the limitations of claim 1, 
	Tseng teaches additionally, 
Controller (4:8-23, “control circuit 160”) is capable of controlling the light-diffusing element (4:8-23,”control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200”) to form a plurality of diffusing patterns, (4:8-23,”control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200” between two specific angles) each of the diffusion patterns is correspondingly formed at a different timing sequence, (3:31-40 and Fig. 3, Liquid crystal polarizing panel alternating between a first angle (theta L) and a second angle (theta R) as depicted in Fig. 3) and the arrangement 5state of liquid crystal molecules when the light-diffusing element forming one of the diffusing patterns (4:8-23, “control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200 to a first angle”) is different from the arrangement state of liquid crystal molecules when the light-diffusing element forming another one of the diffusing patterns. (4:8-23, “control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200 to a second angle”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the liquid crystal panel of Tseng with the .

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Tseng; Szu-Heng et al. (US 8749622 B2) in view of Nolte; David D. (US 20130088568 A1) in view of Huang; Chen-Cheng (US 20190384153 A1) with TANAKA; Yasuhiro et al. (US 20130169704 A1)
Regarding claim 7, Favalora with Tseng with Nolte teaches the limitations of claim 6, 	
But does not explicitly teach the additional limitation of claim 7,
	However, Huang teaches additionally, 
controller (¶16, “processor 12”) is capable of controlling (¶16, “processor 12 can control the optical actuator 10c”) a diffusing-pattern switching frequency of the light-diffusing element, (¶16 and 17, “four outputted light signals LO1 to LO4 can be projected to four different positions” at an ”operational frequency of the optical actuator 10c is four times of a frequency of the light signal LS generated by the light source device 10a”) the 10diffusing-pattern switching frequency is a frequency at which the plurality of diffusion patterns are formed in a unit time, (¶16, “generating a plurality of refracted light signals RLS1 to RLS4 at different time slots”) and when the number of types of the plurality of diffusion patterns is N, (¶16,”plurality of outputted light signals LO1 to LO4”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the liquid crystal panel of Tseng with the holographic speckle of Nolte with the pattern generation of Popovich with the actuator rotation 
but does not explicitly teach, 
a range of the diffusing-pattern switching frequency is greater than N times 60 Hz.
	However, Tanaka teaches additionally, 
a range of the diffusing-pattern switching (¶46, “switching between the image for righty eye and the image for left eye”) frequency is greater than N times 60 Hz. (¶46, switching between images “performed at a frequency equal to or higher than 120Hz”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the liquid crystal panel of Tseng with the holographic speckle of Nolte with the pattern generation of Popovich with the actuator rotation of Huang with the frequency of Tanaka which can swap between images at a synchronized frequency. These frequencies can allow for recognition of the images being synchronized. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483